DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 2 February 2021 is acknowledged.  Claims 9 and 20 have been cancelled.  Claims 1, 10, and 11 have been amended.  Claims 1, 3-7, 10, 11, 13-18, and 21-24 are pending.  Claims 21-24 remain withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Patent Application Publication 2017/0092693, hereinafter Tan ‘693) of record in view of Satoh et al. (US Patent Application Publication 2013/0052752, hereinafter Satoh ‘752).
With respect to claim 1, Tan ‘693 teaches (at least in FIG. 1a) a logic processor substantially as claimed, comprising:

a spin torque transfer magnetoresistive random access memory (STT-MRAM) ([0013]) array (160) comprising a plurality of magnetic tunnel junctions (MTJs) (164), the MTJs (164) disposed in the dielectric layer (125, 127, and 150), wherein each of the plurality of MTJs (164) is disposed on a corresponding one of a plurality of conductive pedestals (162) disposed in the dielectric layer (125, 127, and 150) ([0013, 0040-0042]); and
a dielectric spacer layer (182) disposed along sidewalls of each of the plurality of MTJs (164), the dielectric spacer (182) layer having a top surface ([0045]).
Thus, Tan ‘693 is shown to teach all the features of the claim with the exception of:
each of the plurality of conductive pedestals having an upper portion and a lower portion, the upper portion having a width less than a width of the lower portion; and
the dielectric spacer layer along sides of the upper portion of each of the plurality of conductive pedestals, and the dielectric spacer layer on an exposed top surface of the lower portion of each of the plurality of conductive pedestals.
However, Satoh ‘752 teaches (FIG. 8) over-etching into a conductive pedestal (20) such that said pedestal has an upper portion (top half of conductive pedestal 20) and a lower portion (bottom half of conductive pedestal 20), the upper portion having a width less than a width of the lower portion; and a dielectric spacer layer (70) along 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed each of the plurality of conductive pedestals of Tan ‘693 having an upper portion and a lower portion, the upper portion having a width less than a width of the lower portion; and the dielectric spacer layer along sides of the upper portion of each of the plurality of conductive pedestals, and the dielectric spacer layer on an exposed top surface of the lower portion of each of the plurality of conductive pedestals as taught by Satoh ‘752 in an over-etching process that fabricates separate MTJ cells of an MRAM and solves the problem of re-deposition.

With respect to claim 6, Tan ‘693 teaches wherein each of the plurality of conductive pedestals (162) comprises a material selected from the group consisting of titanium nitride, tantalum nitride, tantalum, ruthenium and cobalt ([0043, 0068]).
With respect to claim 7, Tan ‘693 teaches wherein each of the plurality of conductive pedestals (162) is wider than the corresponding one of the plurality of MTJs (164) disposed thereon (as shown in FIG. 1a wherein each of the plurality of conductive pedestals (162) is wider than the corresponding one of the plurality of MTJs (164) disposed thereon; [0041]).
With respect to claim 10, Tan ‘693 teaches wherein the metal line via pairings of the logic region comprises a plurality of metal 3 line/via 2 pairings (174 and 175) .

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘693 and Satoh ‘752 as applied to claim 1 above, and further in view of Li et al. (US Patent Application Publication 2015/0171314, hereinafter Li ‘314) of record.
With respect to claim 3, Tan ‘693 and Satoh ‘752 teach the devices as described in claim 1 above with the exception of the additional limitation wherein each of the plurality of conductive pedestals is disposed on a corresponding one of a plurality of thin vias electrically coupled to an underlying metallization layer of the STT-MRAM array.
However, Li ‘314 teaches (FIG. 4B) a conductive pedestal (406; label found in FIG. 4A) disposed on a corresponding thin via (412) coupled to underlying metallization (Mx-1) and disposed in an etch stop layer (bottom cap 1 and bottom cap 2; [0012]) between dielectric layers (IMDx-1 and IMDx).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the thin via (412) of Li ‘314 in the manner described above to Tan ‘693 and Satoh ‘752 because Li ‘314 teaches that by adding said thin via, this would allow the device to be compatible with further device technologies of shrinking design parameters ([0034]) and allow the device to suit the demands of technological advances ([0036]).  This is because it will allow the improvement in the design of the MTJ-side elements to match the scaling in via and 

With respect to claim 4, Tan ‘693, Satoh ‘752, and Li ‘314 teach the devices as described in claim 3 above, but primary reference Tan ‘693 does not explicitly teach the additional limitation wherein the plurality of thin vias is disposed in an etch stop layer disposed between the dielectric layer and a dielectric layer of the underlying metallization layer.
However, Li ‘314 teaches (FIG. 4B) a conductive pedestal (406) disposed on a corresponding thin via (412) coupled to underlying metallization (Mx-1) and disposed in an etch stop layer (bottom cap 1 and bottom cap 2; [0012]) between dielectric layers (IMDx-1 and IMDx) to save on the amount of metal to be deposited ([0042]) in an MRAM compatible with small geometries ([0016, 0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the plurality of thin vias of Tan ‘693, Satoh ‘752, and Li ‘314 in an etch stop layer disposed between the dielectric layer and a dielectric layer of the underlying metallization layer as taught by Li ‘314 to save on the amount of metal to be deposited in an MRAM compatible with small geometries.  See paragraphs [0014, 0036] of Li ‘314 for possible additional motivations.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘693, Satoh ‘752, and Li ‘314 as applied to claim 3 above, and further in view of Ueki et al. (US Patent Application Publication 2012/0228728, hereinafter Ueki ‘728) of record.
With respect to claim 5, Tan ‘693, Satoh ‘752, and Li ‘314 teach the devices as described in claim 3 above with the exception of the additional limitation wherein the plurality of thin vias comprises a material selected from the group consisting of titanium, tantalum, titanium nitride, tantalum nitride, ruthenium, titanium-zirconium nitride and cobalt.
However, Ueki ‘728 teaches (FIG. 2A) a tantalum or titanium thin via (51a and 51b) formed directly above an underlying metallization (104b and 105b) in a dielectric layer directly below a MTJ for use serves as a barrier layer to prevent diffusion of an underlying metal such as Cu ([0036, 0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of thin vias of Tan ‘693, Satoh ‘752, and Li ‘314 comprising a material selected from the group consisting of titanium, tantalum, titanium nitride, tantalum nitride, ruthenium, titanium-zirconium nitride and cobalt because Ueki ‘728 teaches that by doing so one creates a barrier layer.  This barrier layer prevents diffusion of the Cu used in Tan ‘693 from entering the MJT and thus affecting the properties and operation of the MJT.

Claims 11, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘693 in view of Satoh ‘752, and Li ‘314.
With respect to claim 11, Tan ‘693 teaches (FIG. 1a) a semiconductor structure substantially as claimed, comprising:

a plurality of metal 3 (M3) line/via 2 (V2) pairings (174 and 175) and a plurality of magnetic tunnel junctions (MTJs) (164) disposed in a second dielectric layer (125, 127, and 150) disposed above the first dielectric layer (120), the plurality of M3/V2 pairings (174 and 175) coupled to a first portion of the plurality of M2/V1 pairings (right-side 131 and 135 in region 110b), and the plurality of MTJs (164) coupled to a second portion of the plurality of M2/V1 pairings (left-side 131 and 135 in region 110a), wherein each of the plurality of MTJs (164) is disposed on a corresponding one of a plurality of conductive pedestals (162) disposed in the second dielectric layer (125, 127, and 150), the metal 3 (M3) line/via 2 (V2) pairings (174 and 175) having a top surface co-planar with a top surface of the second dielectric layer (125, 127, and 150) ([0032, 0035, 0038, 0041-0042, 0046]); and
a dielectric spacer layer (182) disposed along sidewalls of each of the plurality of MTJs (164), the dielectric spacer layer (182) having a top surface ([0045]); and
a plurality of metal 4 (M4) line/via 3 (V3) pairings (right-side 184 and 185 in region 110b) and a plurality of metal 4 (M4) line/via to junction (VTJ) pairings (left-side 184 and 185 in region 110a) disposed in a third dielectric layer (129) disposed above the second dielectric layer (125, 127, and 150), the plurality of M4/V3 pairings (right-side 184 and 185 in region 110b) coupled to the plurality of M3/V2 pairings (174 and 175), and the plurality of M4/VTJ pairings (left-side 184 and 185 in region 110a) coupled to the plurality of MTJs (164) ([0032, 0035, 0049]).

each of the plurality of conductive pedestals having an upper portion and a lower portion, the upper portion having a width less than a width of the lower portion;
wherein the top surface of the dielectric spacer layer is co-planar with the top surface of the metal 3 (M3) line/via 2 (V2) pairings and the top surface of the second dielectric layer, and the dielectric spacer layer along sides of the upper portion of each of the plurality of conductive pedestals, and the dielectric spacer layer on an exposed top surface of the lower portion of each of the plurality of conductive pedestals.
However, Satoh ‘752 teaches (FIG. 8) over-etching into a conductive pedestal (20) such that said pedestal has an upper portion (top half of conductive pedestal 20) and a lower portion (bottom half of conductive pedestal 20), the upper portion having a width less than a width of the lower portion; and a dielectric spacer layer (70) along sides of the upper portion of the conductive pedestal and on an exposed top surface of the lower portion of the conductive pedestal ([0032]) in a process that fabricates separate MTJ cells of an MRAM and solves the problem of re-deposition ([0011]).
Further, Li ‘314 teaches (FIG. 4B) a top surface of a dielectric spacer (414Ab) is co-planar with a top surface of metal 3 (M3) line/via 2 (V2) pairings (M’x and V’x) and a top surface of a second dielectric layer (the dielectric layer directly below the top cap) to protect the entire MTJ structure, including the top electrode ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed each of the plurality of conductive pedestals of Tan ‘693 having an upper portion and a lower portion, the upper 

With respect to claim 13, Tan ‘693, Satoh ‘752, and Li ‘314 teach the devices as described in claim 11 above, but primary reference Tan ‘693 does not explicitly teach the additional limitation wherein each of the plurality of conductive pedestals is disposed on a corresponding one of a plurality of thin vias electrically coupled to the second portion of the plurality of M2/V1 pairings.
However, Li ‘314 teaches (FIG. 4B) a conductive pedestal (406) disposed on a corresponding thin via (412) coupled to underlying metallization (Mx-1) and disposed in an etch stop layer (bottom cap 1 and bottom cap 2; [0012]) between dielectric layers (IMDx-1 and IMDx) to save on the amount of metal to be deposited ([0042]) in an MRAM compatible with small geometries ([0016, 0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed each of the plurality of conductive pedestals of Tan ‘693, Satoh ‘752, and Li ‘314 on a corresponding one of a 

With respect to claim 14, Tan ‘693, Satoh ‘752, and Li ‘314 teach the devices as described in claim 13 above, but primary reference Tan ‘693 does not explicitly teach the additional limitation wherein the plurality of thin vias is disposed in an etch stop layer disposed between the first dielectric layer and the second dielectric layer.
However, Li ‘314 teaches (FIG. 4B) a conductive pedestal (406) disposed on a corresponding thin via (412) coupled to underlying metallization (Mx-1) and disposed in an etch stop layer (bottom cap 1 and bottom cap 2; [0012]) between dielectric layers (IMDx-1 and IMDx) to save on the amount of metal to be deposited ([0042]) in an MRAM compatible with small geometries ([0016, 0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have disposed the plurality of thin vias of Tan ‘693, Satoh ‘752, and Li ‘314 in an etch stop layer disposed between the first dielectric layer and the second dielectric layer as taught by Li ‘314 to save on the amount of metal to be deposited in an MRAM compatible with small geometries.  See paragraphs [0014, 0036] of Li ‘314 for possible additional motivations.

With respect to claim 15, Tan ‘693 teaches further comprising: a second etch stop layer (142) disposed between the second (125, 127, and 150) and third (129) dielectric layers ([0028]).
With respect to claim 17, Tan ‘693 teaches wherein each of the plurality of conductive pedestals (162) comprises a material selected from the group consisting of titanium nitride, tantalum nitride, tantalum, ruthenium and cobalt ([0043, 0068]).
With respect to claim 18, Tan ‘693 teaches wherein each of the plurality of conductive pedestals (162) is wider than the corresponding one of the plurality of MTJs (164) disposed thereon (as shown in FIG. 1a wherein each of the plurality of conductive pedestals (162) is wider than the corresponding one of the plurality of MTJs (164) disposed thereon; [0041]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tan ‘693, Satoh ‘752, and Li ‘314 as applied to claim 13 above, and further in view of Ueki ‘728.
With respect to claim 16, Tan ‘693, Satoh ‘752, and Li ‘314 teach the devices as described in claim 13 above with the exception of the additional limitation wherein the plurality of thin vias comprises a material selected from the group consisting of titanium, tantalum, titanium nitride, tantalum nitride, ruthenium, titanium-zirconium nitride and cobalt.
However, Ueki ‘728 teaches (FIG. 2A) a tantalum or titanium thin via (51a and 51b) formed directly above an underlying metallization (104b and 105b) in a dielectric 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the plurality of thin vias of Tan ‘693, Satoh ‘752, and Li ‘314 comprising a material selected from the group consisting of titanium, tantalum, titanium nitride, tantalum nitride, ruthenium, titanium-zirconium nitride and cobalt because Ueki ‘728 teaches that by doing so one creates a barrier layer.  This barrier layer prevents diffusion of the Cu used in Tan ‘693 from entering the MJT and thus affecting the properties and operation of the MJT.

Response to Arguments
Applicant’s amendments to claim 10 are sufficient to overcome the 35 U.S.C. 112(b) rejection of claim 10 made in the non-final rejection filed 4 November 2020.  The 35 U.S.C. 112(b) rejection of claim 10 has been withdrawn.
Applicant’s arguments with respect to amended claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Umehara et al. (US Patent Application Publication 2006/0220084) shows (FIG. 7A) etching to form a conductive pedestal (46) ([0060]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893